EXHIBIT 10.1

 

TERM LOAN TERMINATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made and entered into as of this 9th day of
May 2005, by and between Freemantle Limited, a corporation organized in the Isle
of Man (“Lender”), the Seneca Nation of Indians, a federally recognized Indian
Tribe and native American sovereign nation (the “Nation”), and Seneca Niagara
Falls Gaming Corporation (the “Borrower”), a wholly-owned governmental
instrumentality of the Nation with its principal place of business in the
Niagara Territory of the Nation (collectively, the “Parties”).

 

W I T N E S S E T H

 

WHEREAS, Borrower and Lender have previously entered into a Term Loan Agreement
dated November 22, 2002, as amended by that certain Amendment No. 1 to Term Loan
Agreement dated December 6, 2002 and that certain Amendment No. 2 to Term Loan
Agreement dated April 22, 2004 (as so amended, the “Loan Agreement”), together
with certain collateral agreements related thereto listed on Schedule A hereto
(the “Collateral Agreements,” and together with the Loan Agreement, the “Loan
Documents”), whereby Lender has provided to Borrower sums in the aggregate
amount of eighty million dollars ($80,000,000) (the “Loan”) to finance the
development of Seneca Niagara Falls Casino (the “Casino”);

 

WHEREAS, each of the representations and warranties made by the Borrower, the
Nation or both in any of the Loan Documents are true and correct, and no
material default of any of the provisions of the Loan Documents has occurred;

WHEREAS, Lender and Borrower have come to a mutual agreement to terminate the
Loan Agreement, and to permit the Borrower to prepay the Loan pursuant to the
terms set forth herein;

 

WHEREAS, prior to or concurrently with its execution of this Agreement, the
Nation and the Borrower have adopted the resolutions set forth in Exhibit A
hereto;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

                Conditions

 

1.             Capitalized terms used but not defined herein shall have the
meanings set forth in the Loan Agreement.

2.             The parties agree that the Loan Documents are in full force and
effect and are enforceable according to their terms, and, except as specifically
modified by this Agreement, the rights of the Lender as set forth therein have
not been released, waived, modified, altered or in any way diminished by
agreement, course of conduct or otherwise.  The Loan Documents shall remain in
full force and effect and, except as specifically modified by this Agreement,
(i) the Loan Documents shall not be modified, waived, impaired, released, or
otherwise altered by this Agreement and (ii) this Agreement shall not operate to
release or impair any security, right, power, interest, or remedy of the
Lender.  In the event that the conditions set forth herein are not satisfied in
full and the closing of this Agreement does not occur as contemplated herein,
the Loan Documents shall remain in full force and effect, fully enforceable in
accordance with their original terms, and shall be unmodified by this Agreement.

3.             Neither termination of the Loan Agreement nor release of the
Collateral Agreements shall become effective unless and until each of the
following conditions are satisfied:

(a)   Borrower and the Nation shall have both executed, delivered and fully
performed their obligations under this Agreement;

(b)   The resolutions set forth in Exhibit A shall remain in full force and
effect through the closing of this Agreement as set forth herein; and the press
release set forth in Exhibit B hereto shall have been issued by the Nation and
the Borrower to the customary press contacts utilized by the Nation and the
Borrower; and

(c)   All sums due and payable by Borrower to Lender pursuant to this Agreement
shall have been paid in full in immediately available funds.

ARTICLE II

 

                Prepayment

Lender and Borrower agree that Borrower shall prepay the Loan on the Closing
Date in accordance with the terms contained in this Agreement.

 

1.             The amount to be prepaid (the “Prepayment Amount”) shall be an
amount equal to (i) the outstanding Loan principal of $80 million; plus (ii) the
aggregate amount of interest on such principal at the Interest Rate (as defined
below) that would otherwise be payable,

 

2

--------------------------------------------------------------------------------


 

if the Loan were not being prepaid, in respect of the Prepayment Period, as
defined in paragraph 3 of this Article II.

 

2.             The “Interest Rate” shall be equal to (1) one-month LIBOR (as
determined in accordance with the definition set forth in the Loan Agreement) as
in effect three London banking days prior to the Closing Date (which interest
determination date the parties anticipate will be May 18, 2005, plus (2)
twenty-nine (29 %) per cent per annum, and shall be calculated in accordance
with the Loan Agreement.

 

3.             The “Prepayment Period” shall equal (a) the period extending from
the Closing Date (i.e., the date of prepayment) until the Maturity Date, minus
(b) 8.5 months (calculated from the Maturity Date).

 

4.             The “Closing Date” shall be May 23, 2005.

 

5.             On the Closing Date, the Borrower shall, (i) pay the Prepayment
Amount by wire transfer of immediately available funds in U.S. dollars to an
account designated by the Lender, (ii) pay any of Lender’s expenses then due,
(iii) enter into a Marketing Side Letter Agreement with Whiteswan Limited, an
Isle of Man company, addressing the matters described in Exhibit D and (iv)
furnish the legal opinions described in paragraph 5 of Article V hereof
(collectively, the “Closing Deliveries”).  Upon receipt thereof, Lender shall
execute one or more instruments, in form reasonably satisfactory to the parties,
terminating the Loan Documents, releasing all collateral for the Loan, including
amounts on deposit in the Sinking Fund, and shall instruct First American Title
Insurance Company to release to Borrower all funds and documents currently held
by it in escrow, net of such escrow agent’s fees and expenses.  At its option,
the Borrower may elect to apply amounts on deposit in the Sinking Fund toward
payment of the Prepayment Amount on the Closing Date.

 

6.             The Borrower shall deliver the Closing Deliveries, and otherwise
satisfy the conditions set forth in this Agreement, provided, however, that the
obligation to pay the Prepayment Amount shall be an obligation solely of the
Borrower and shall not be a recourse obligation of the Nation, its assets and
revenues.

7.             Prior to and including the Closing Date, the Borrower shall
continue to make all interest payments and sinking fund deposits due and payable
at the times and otherwise in accordance with the terms of the Loan Agreement. 
All interest that is accrued and unpaid as of the Closing Date shall be paid on
the Closing Date, and shall be calculated in accordance with the terms of the
Loan Agreement.

 

8.             Unless otherwise advised by the Lender by notice to the Borrower,
all payments due to Lender shall be made to the following account by wire
transfer:

 

JP Morgan Chase Bank, New York Office

For account of:

 

3

--------------------------------------------------------------------------------


 

Westpac Banking Corporation, Singapore

77 Robinson Road

#19-00, SIA Building

Singapore 068896

Account No. 001-1-910213 CHIPS UID 142544

Swift Code: CHASUS 33

 

For subsequent credit to

Freemantle Limited

Account No. 306845

(Attention: Mr. Mervin Ho/Ms. Jaslyn Lim)

 

ARTICLE III

 

                Indemnification

Borrower and the Nation, subject to the proviso at the end of this paragraph,
hereby jointly and severally indemnify and hold harmless Lender and its
Affiliates, directors, officers, agents, attorneys and employees (collectively
the “Indemnitees”) from and against all losses, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) which may be incurred
by Lender in connection with the Loan, the Loan Documents or this Agreement and
the transactions contemplated therein or herein, including (a) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any third party, if the claim, demand, action or cause of action
directly or indirectly relates to a claim, demand, action or cause of action
that such Person asserts or may assert against Borrower (or, to the extent
related to the Loan, the Loan Documents or this Agreement or the transactions
contemplated hereby or thereby, any Affiliate of Borrower or any officer of
Borrower); (b) any and all claims, demands, actions or causes of action by a
third party if the claim, demand, action or cause of action arises out of or
relates to the Loan, the Loan Documents or this Agreement or the relationship of
Borrower and/or the Nation and the Lender under the Loan Documents or this
Agreement or any transaction contemplated herein or therein, including any
action by any party seeking to interfere with the purposes of this Agreement,
whether arising before or after the Closing Date; (c) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clauses (a) or (b)
above; and (d) any and all liabilities, losses, costs or expenses (including
reasonable attorneys’ fees and disbursements and other professional services)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action or cause of action; provided that no Indemnitee
shall be entitled to indemnification for any loss caused by its own gross
negligence or willful misconduct.  If any claim, demand, action or cause of
action is asserted against any Indemnitee, such Indemnitee shall promptly notify
Borrower, but the failure to so promptly notify shall not affect Borrower’s
obligations under this Section unless Borrower is materially prejudiced thereby
(and then only to the extent prejudiced).  Each Indemnitee may

 

4

--------------------------------------------------------------------------------


 

contest the validity, applicability and amount of such claim, demand, action or
cause of action with counsel selected by such Indemnitee.  Each Indemnitee is
authorized to employ counsel in enforcing its rights hereunder and in defending
any claim, demand, action or cause of action covered by this Section; provided
that each Indemnitee shall endeavor in connection with any matter covered by
this Section which also involves other Indemnitees, to use reasonable efforts to
avoid unnecessary duplication of effort by counsel for all Indemnitees.  Any
obligation or liability of Borrower to any Indemnitee under this Section shall
survive the expiration or termination of this Agreement, the prepayment of the
Loan contemplated hereby and the payment and performance of all other
obligations under the Loan Documents owed to the Lender. Notwithstanding the
foregoing, the indemnification obligations of the Nation under this paragraph
shall only apply if Borrower is no longer owner and operator of the Casino.

 

ARTICLE IV

 

                Waivers, Consents and Jurisdiction

Lender shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by Lender, and then only to the extent therein set
forth.  A waiver by Lender of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that Lender would
otherwise have had on any future occasion.  Neither failure to exercise nor any
delay in exercising on the part of Lender, any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

1.             Waiver by Borrower of Immunity and Consent to Suit.  In
accordance with the resolution of the Borrower dated May __, 2005, a copy of
which is attached in Exhibit A hereto, the Borrower hereby, and solely in favor
of Lender, irrevocably waives its sovereign immunity (and any defense based
thereon) from any suit, action or proceeding or from any legal process (whether
through service of notice, attachment prior to the judgment, attachment in aid
of execution, execution, exercise of contempt powers or otherwise) in any forum
with respect to this Agreement and any of the agreements or transactions
contemplated hereby or thereby, and Lender with respect thereto shall have all
available legal and equitable remedies, including, without limitation, the right
of Lender to specific performance, money damages and/or injunctive and
declaratory relief, and Borrower, and solely in favor of Lender, expressly
consents to the exercise of jurisdiction over such action and over Borrower, and
to the extent permitted by Federal law, the exercise of in rem jurisdiction over
the available assets and income, of Borrower, by the courts of the State of New
York and the courts of any other state or of the United States which may have
jurisdiction over the subject matter.  Furthermore, Borrower, and solely in
favor of Lender, waives any requirement of exhaustion of tribal remedies, and
agrees that Borrower will not present any affirmative defense in any dispute
based on any alleged failure to exhaust such remedies.  Without in any way
limiting the generality of the foregoing,

 

5

--------------------------------------------------------------------------------


 

Borrower expressly authorizes any governmental authorities who have the right
and duty under applicable law to take any action authorized or ordered by any
court, to take such action, including, without limitation, giving effect to any
judgment entered.

2.             Waiver by Nation of Immunity and Consent to Suit.  In accordance
with the resolution of the Nation dated April __, 2005, a copy of which is
attached in Exhibit A hereto, the Nation hereby, and solely in favor of Lender,
irrevocably waives its sovereign immunity (and any defense based thereon) from
any suit, action or proceeding or from any legal process (whether through
service of notice, attachment prior to the judgment, attachment in aid of
execution, exercise of contempt powers or otherwise) in any forum with respect
to this Agreement and any of the agreements or transactions contemplated hereby
or thereby, and Lender with respect thereto shall have all available legal and
equitable remedies, including, without limitation, the right of Lender to
specific performance and/or injunctive and declaratory relief, and the Nation,
and solely in favor of Lender, expressly consents to the exercise of
jurisdiction over such action and over the Borrower and the Nation, and to the
extent permitted by Federal law, the exercise of in rem jurisdiction over the
available assets and income, of the Borrower, by the courts of the State of New
York and the courts of any other state or of the United States which may have
jurisdiction over the subject matter.  Furthermore, the Nation, and solely in
favor of Lender, waives any requirement of exhaustion of tribal remedies, and
agrees that the Nation will not present any affirmative defense in any dispute
based on any alleged failure to exhaust such remedies.  Without in any way
limiting the generality of the foregoing, the Nation expressly authorizes any
governmental authorities who have the right and duty under applicable law to
take any action authorized or ordered by any court, to take such action,
including, without limitation, giving effect to any judgment entered.

3.             Personal Jurisdiction and Service of Process.  Borrower, the
Nation and Lender hereby irrevocably consent to personal jurisdiction and venue
in any court of the State of New York or any federal court sitting in the State
of New York, and hereby waive any claim either may have that such court is an
inconvenient forum for the purposes of any suit, action or other proceeding
arising out of this Agreement, the other Loan Documents or any of the agreements
or transactions contemplated hereby or thereby, which is brought by the Lender
against the Borrower and/or the Nation, or by the Borrower and/or the Nation
against the Lender, as the case may be, and hereby agree that all claims in
respect of any such suit, action or proceeding may be heard or determined in any
such court; and each of Borrower, the Nation and the Lender further consent to
the service of process of any of the aforementioned courts in any such suit,
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Borrower, the Nation or the Lender at its address
(including the addresses of their respective attorneys) set forth herein for the
giving of notices, such service to become effective ten (10) business days after
such mailing.

4.             Jurisdiction and Governing Law.  Except as otherwise provided by
applicable federal law, this Agreement shall be governed by the law of the State
of New York (including without limitation the UCC).  The courts of the State of
New York and (to the extent jurisdiction over the subject matter is vested in
them by the laws of the United States) any federal

 

6

--------------------------------------------------------------------------------


 

court sitting in the State of New York, may exercise jurisdiction over any
action, suit or proceeding arising with respect to enforcement, construction,
termination or modification of this Agreement.  Borrower and the Nation are
expressly and irrevocably prohibited from asserting that any of the Nation’s
tribal courts (whether now or hereafter existing) or other forums (whether now
or hereafter existing) of the Nation should exercise jurisdiction over any suit,
action or proceeding, and Borrower and the Nation hereby waive any claim or
right to assert such jurisdiction and any requirement that tribal remedies be
exhausted is hereby waived.

5.             Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREMENT OR ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTY HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

6.             Effect of Waivers and Consents.  THE WAIVERS AND CONSENTS
DESCRIBED IN THIS ARTICLE IV SHALL INURE TO THE BENEFIT OF THE LENDER AND EACH
OTHER PERSON WHO IS ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE LOAN
DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES).  THE LENDER AND THE
INDEMNITEES SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE
REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND
INJUNCTIVE OR DECLARATORY RELIEF.  THE WAIVERS OF SOVEREIGN IMMUNITY AND
CONSENTS TO JURISDICTION CONTAINED IN THIS ARTICLE IV ARE IRREVOCABLE AND ARE
SOLELY IN FAVOR OF AND WITH RESPECT TO SUITS, ACTIONS, PROCEEDINGS OR PROCESSES
BROUGHT BY LENDER.

 

ARTICLE V

                Miscellaneous

1.             Costs.  All costs, expenses and fees incurred by Lender in the
preparation, execution, delivery and implementation of this Agreement shall be
paid by the Borrower to the

 

7

--------------------------------------------------------------------------------


 

Lender upon the Closing Date, including without limitation, fees due to Cleary
Gottlieb Steen and Hamilton LLP and Monteau & Peebles LLP.

2.             Relationship between the Parties.  Nothing contained herein is
intended to modify the relationship of Lender and Borrower as creditor and
debtor.  Borrower and the Nation acknowledge that the Borrower and Lender are
not partners or joint venturers, nor has Lender provided financial or other
advice to the Borrower or the Nation with respect to this Agreement or the Loan
Documents.  Each of Borrower and the Nation have acted independently and have
sought their own legal, financial and other counsel with respect to the
transactions reflected in the Loan Documents and this Agreement.

3.             Scope of Authority:  The Chairman of the Board of Directors of
the Borrower and the President of the Nation are each authorized to execute this
Agreement pursuant to the resolutions attached in Exhibit A.  The Chairman of
the Board of Directors of the Borrower and the President of the Nation each
exercise his authority in this instance because each of them believes that the
Agreement is in the best interests of Borrower and the Nation, respectively.

4.             Regulatory Matters.  The Borrower on the Closing Date shall by
written correspondence to the Bureau of Indian Affairs (“BIA”) request that the
BIA cease any pending review of the Loan Documents.

 

5.             Tribal Legal Matters.           Counsel to the Nation and the
Borrower shall furnish opinions of counsel to the Lender addressing the matters
set forth in Exhibit C, in form and substance satisfactory to Lender and its
counsel.

 

6.             Public Statements.  At such time as the parties may agree, but no
later than the date such disclosure would be required to be made by the Seneca
Gaming Corporation as a public reporting company, the Nation and the Borrower
shall issue a press release in the form attached in Exhibit B hereto.

7.             Amendments.  The terms of this Agreement shall not be altered,
modified, amended or supplemented in any manner whatsoever except by written
instrument signed by the party against which such alteration, modification,
amendment or supplement is sought.

8.             Joint Drafting.  The parties acknowledge and agree that this
Agreement was jointly drafted by the Lender on one side and by the Borrower and
the Nation on the other side.  Neither party, nor any party’s counsel, shall be
deemed the drafter of this Agreement in any proceeding that may hereafter arise
between them.

9.             Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original for all purposes, but all such counterparts shall together
constitute but one and the same instrument.

 

8

--------------------------------------------------------------------------------


 

10.           Severability.  If any term or provision hereof or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or such provision shall be ineffective as to
such jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable any remaining terms and provisions
hereof or the application of such term or provision to circumstances other than
those as to which it is held invalid or unenforceable.  To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law that
renders any term or provision hereof invalid or unenforceable in any respect.

11.           Nation undertakings.  The Nation understands the Borrower’s
obligations under this Agreement and has granted the Borrower with the power and
authority to so enter into this Agreement, including the terms and conditions of
same, including without limitation, the waiver of sovereign immunity, consent to
jurisdiction, waiver of certain defenses and consent to security and leasehold
encumbrances.  The Nation hereby agrees to the Borrower’s undertakings and
obligations set forth herein.  The Nation shall take such actions as are
necessary to cause the Borrower to fulfill its undertakings and obligations as
set forth herein.

                12.           Limited recourse.  Lender’s recourse for money
damages under this Agreement shall be against Borrower only.  Except as set
forth in the foregoing indemnity provision (and then only if Borrower is no
longer owner and operator of the Casino), under no other circumstances
whatsoever shall the Nation be liable for any money damages of any kind. 
Lender’s sole recourse against the Nation under this Agreement shall be for
injunctive relief and/or specific performance.

13.           Notices.  Any notice required or permitted to be given under this
Agreement, to be effective, shall be in writing (including by facsimile), and
shall be deemed to have been duly given or made (a) when delivered by hand or by
internationally recognized overnight carrier, or (b) in the case of notice by
fax, when sent and electronically confirmed, addressed as set forth below, with
a copy of such notice sent by any other means provided in clause (a) above.

(a)   If to Lender, at:

Freemantle Limited

C/o Kien Huat Realty Sdn. Bhd.

22nd Floor- Wisma Genting

Jalan Sultan Ismail

Kuala Lumpur, Malaysia 50250

Facsimile No. (011 60 3) 2162 4951

Attention:  E.S. Teo

with a copy to:

 

Cleary, Gottlieb, Steen & Hamilton, LLP

 

9

--------------------------------------------------------------------------------


 

One Liberty Plaza

New York, New York 10006

Facsimile No. (212) 225 3999

Attention:  Steven G. Horowitz, Esq.

(b)   If to Borrower, at:

Seneca Niagara Falls Gaming Corporation

P.O. Box 777

Niagara Falls, NY  14303-0777

Facsimile No. (716) 299 1200

Attention:  Barry W. Brandon, Esq.

with a copy to:

 

Akin Gump Strauss Hauer & Feld, LLP

Robert S. Strauss Building

1333 New Hampshire Avenue, N.W.

Suite 400

Washington, D.C. 20036-1564

Facsimile No. (202) 887 4288
Attention:  Donald R. Pongrace

 

(c)   If to the Nation, at:

Seneca Nation of Indians

William Seneca Administration Building,

1490 Route 438,

Cattaraugus Reservation,

Irving, New York 14081

Facsimile No. (716) 532 6272

Attention:  Barry Snyder, Sr., President

with a copy to:

Akin, Gump, Strauss, Hauer & Feld, L.L.P.

Robert S. Strauss Building

1333 New Hampshire Avenue, N.W.

Suite 400

Washington, D.C. 20036-1564

Facsimile No. (202) 887 4288

Attention:  Donald R. Pongrace

 

(d)   If to any of the foregoing parties, at such other address as such party
shall from time to time designate in writing to the other parties hereto.

 

10

--------------------------------------------------------------------------------


 

In the event any notice shall be given by facsimile, the party giving such
notice shall confirm such notice by a writing delivered by hand or international
courier (specifying the fastest delivery method available); provided, however,
that for all purposes hereunder notice shall be deemed effective at the time
given by facsimile.

 

11

--------------------------------------------------------------------------------


 

This Agreement shall be binding upon, and shall accrue to the benefit of, the
Parties’ respective heirs, successors and assigns.

EXECUTED as of the date first written above.

 

 

 

 

SENECA NIAGARA FALLS GAMING CORPORATION:

 

 

 

 

 

 /s/ Barry E. Snyder, Sr.

 

 

By: Barry E. Snyder, Sr.

 

 

Its: Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

THE SENECA NATION OF INDIANS:

 

 

 

 

 

 /s/ Barry E. Snyder, Sr.

 

 

By: Barry E. Snyder, Sr.

 

 

Its: President

 

 

 

 

 

 

 

 

 

 

 

FREEMANTLE LIMITED:

 

 

 

 

 

/s/ E. S. Teo

 

 

By: Eng Siong Teo

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE “A”

LOAN DOCUMENTS

1.                                      Interim Term Loan Agreement, dated as of
October 23, 2002, by and between Freemantle, as Lender, and SNFGC, as borrower.

2.                                      Term Loan Agreement, dated as of
November 22, 2002, by and between Freemantle, as lender, and SNFGC, as borrower.

3.                                      Amendment No. 1 to Term Loan Agreement,
dated as of December 6, 2002, by and between Freemantle, as lender, and SNFGC,
as borrower.

4.                                      Amendment No. 2 to Term Loan Agreement,
dated as of April 22, 2004, by and between Freemantle, as lender, and SNFGC, as
borrower.

5.                                      Nation Agreement, dated as of November
22, 2002, by and between Freemantle and the Nation.

6.                                      Amendment No. 1 to Nation Agreement,
dated as of April 22, 2004, by and between Freemantle and the Nation.

7.                                      Amended and Restated Promissory Note,
dated as of November 22, 2002, by SNFGC for the benefit of Freemantle.

8.                                      Security Agreement and General
Assignment, dated as of October 23, 2002, by and between Freemantle and SNFGC.

9.                                      First Amendment to Security Agreement
and General Assignment, dated as of November 22, 2002, by and between Freemantle
and SNFGC.

10.                               Affidavit, notarized on November 19, 2002,
pursuant to Section 22 of the Lien Law of the State of New York.

11.                               Cash Collateral Account Agreement, dated as of
December 6, 2002, by and among Freemantle, SNFGC and Fleet National Bank.

12.                               Sinking Fund Account Agreement, dated as of
December 11, 2003, by and among HSBC Bank USA, SNFGC and Freemantle.

13.                               Amendment No. 1 to Sinking Fund Account
Agreement, dated as of January 30, 2004, by and among HSBC, SNFGC and
Freemantle.

14.                               Building Loan Agreement, dated as of November
22, 2002, by and between Freemantle and SNFGC.

 

13

--------------------------------------------------------------------------------


 

15.                               Junket Letter Agreement, dated as of November
22, 2002, by and between Whiteswan Limited and the Borrower.

16.                               Amendment No. 1 to Junket Letter Agreement,
dated as of November 26, 2003, by and between Whiteswan Limited and the
Borrower.

MORTGAGES AND RELATED DOCUMENTS THAT HAVE BEEN RELEASED

1.                                      Building Loan Leasehold Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing
(Construction Costs), dated as of November 22, 2002, by SNFGC for the benefit of
Freemantle.

2.                                      Amendment No. 1 to Building Loan
Leasehold Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing (Construction Costs), dated as of April 22, 2004, by SNFGC for
the benefit of Freemantle.

3.                                      Leasehold Mortgage, Assignment of Rents
and Leases, Security Agreement and Fixture Filing (Indirect Costs), dated as of
November 22, 2002, by SNFGC for the benefit of Freemantle.

4.                                      Mortgage Spreader Amendment to Leasehold
Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture Filing
(Indirect Costs), dated as of February 7, 2003, by SNFGC for the benefit of
Freemantle.

5.                                      Amendment No. 1 to Leasehold Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing (Indirect
Costs), dated as of April 22, 2004, by SNFGC for the benefit of Freemantle.

6.                                      Non-Disturbance and Attornment Agreement
(Head Lease), dated as of November 19, 2002 and effective as of November 22,
2002, by and among Freemantle, as lender, SNFGC, as tenant, and the Nation, as
landlord (the “Head Lease NDA”).

7.                                       Non-Disturbance and Attornment
Agreement (Sub-Sublease), dated as of November 19, 2002 and effective as of
November 22, 2002, by and among Freemantle, as lender, SNFGC, as tenant, and
ESD, as landlord (the “Sub-Sublease NDA” and, together with the Head Lease NDA,
the “NDAs”).

 

14

--------------------------------------------------------------------------------

 